Citation Nr: 0728169	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-11 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from July 1978 to 
February 1980, and two years, six months, twenty-six days of 
undocumented prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.  The veteran was notified of that 
decision and she appealed to the Board for review.  The Board 
subsequently found that the evidence did not support her 
claim for entitlement to service connection for bilateral 
carpal tunnel syndrome.  Upon receiving notification of the 
Board's decision (which was issued in December 2004), the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (the Court) for review.

To support her claim, the veteran and her representative 
submitted a brief that outline her claim and her assertions.  
The Court subsequently issued a Memorandum Decision in 
February 2007.  In that Decision, the Court found that the 
Board (and the VA) should have obtained additional medical 
evidence and since that evidence was not obtained prior to 
the issuance of the Board decision, the Court was vacating 
and remanding the Board's Decision.  The claim has thus been 
returned to the Board for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As reported above, the Court has found that the VA should 
have obtained a VA medical examination that provided a 
medical opinion concerning in-service and post-service 
factors that may have contributed to the veteran's bilateral 
carpel tunnel syndrome.  Hence, in order to abide by Court's 
instructions, the claim is remanded.

1.  The AMC/RO should arrange for an 
examination of the right and left upper 
extremities by an orthopedist and 
neurologist who has not previously seen 
or treated the veteran.  The purpose of 
this examination is to ascertain the 
etiology of the veteran's bilateral 
carpel tunnel syndrome.  The claims 
folder, including any documents obtained 
as a result of this Remand, should be 
made available to the examiners for 
review before the examinations.  The 
examination reports should consider all 
findings necessary to evaluate the claim 
and the examiners are asked to indicate 
that he or she has reviewed the claims 
folder.

Each examiner is asked to express an 
opinion concerning the etiology of the 
veteran's bilateral carpel tunnel 
syndrome.  Each examiner is asked to 
state whether it is at least as likely as 
not that the disorder is related to any 
in-service disease or injury or to her 
service in general or to a post-service 
experience/trauma.  Each examiner should 
comment on whether the veteran's use of 
an IBM Selectric Typewriter during 
service would have contributed to the 
veteran's development of carpel tunnel 
syndrome.  [Note:  An IBM Selectric 
Typewriter is an electric typewriter - it 
is not a manual typewriter.]  Each 
examiner should comment on whether the 
veteran's use of an IBM Selectric 
Typewriter or a similar electric 
typewriter after service would have 
contributed to the development of carpel 
tunnel syndrome.  Each examiner is 
finally asked to discuss whether it is 
possible to disentangle in-service and 
post-service factors which may have 
contributed to the veteran's development 
of bilateral carpe tunnel syndrome.   

The examiners must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  If further 
testing or examination by other 
specialists is required to evaluate the 
claimed disabilities, such testing or 
examination is to be done before 
completion of the examination report.

The results proffered by each examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of each examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

2.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  
38 C.F.R. § 4.2 (2006); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the issue on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



